Citation Nr: 0120105	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  99-11 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had active service with the Commonwealth Army of 
the Philippines from November 1941 to April 1942, recognized 
guerilla service from July 1943 to May 1945, and Regular 
Philippine Army service from May 1945 to June 1945.  The 
veteran died in April 1997.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The Board notes that in a January 1999 rating decision, the 
RO denied entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318, 
including consideration under a hypothetical prior claim 
basis.  The appellant was notified by correspondence dated 
January 29, 1999, but did not submit a notice of disagreement 
from that decision.  See 38 C.F.R. §§ 20.200, 20.201 (2000).  
Therefore, the Board finds the issues listed on the title 
page of this decision are the only matters properly developed 
for appellate review.

The Board also notes that the appellant's statements may be 
construed as a claim for entitlement to accrued benefits 
based upon the veteran's challenge of the propriety of a 
reduction in his service-connected disability rating.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant has been adequately notified of the 
evidence necessary to substantiate her claim and of the 
action to be taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition has been obtained and the available medical 
evidence is sufficient for an adequate determination of the 
matter on appeal.

3.  Persuasive medical evidence demonstrates the veteran's 
cause of death was not incurred in or aggravated by active 
service and a service-connected disability did not 
substantially or materially contribute to the cause of his 
death.

4.  The veteran's military service was not qualifying service 
for the purpose of conferring eligibility upon the appellant 
for nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  The veteran's cause of death was not incurred in or 
aggravated by active service and a service-connected 
disability did not substantially or materially contribute to 
the cause of his death.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.312 
(2000).

2.  The requirements of basic eligibility for VA death 
pension benefits based on qualifying service by the 
appellant's deceased husband have not been met.  38 U.S.C.A. 
§ 107 (West 1991); 38 C.F.R. §§ 3.1(d), 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 
2001).

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate her 
claim and has made reasonable efforts to obtain all records 
identified and authorized by the claimant.  The claimant was 
adequately notified of the evidence necessary to substantiate 
the claim and of the action to be taken by VA in a January 
1999 statement of the case.  Applicable laws were cited and 
reasons and bases for the decision were provided.

The Board also notes that an expert medical opinion in this 
case was requested and obtained.  Therefore, the Board finds 
that VA has met the notice and duty to assist provisions 
contained in the new law.  In light of the notice and 
development action provided in this case, the Board also 
finds it would not be prejudicial to the claimant to issue a 
decision at this time.  But see Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Service Connection Claim
Background

Medical records show that in July 1944 the veteran sustained 
a through and through gunshot wound to the left palm with 
fracture of the second and third metacarpal bones and 
subsequent ankylosis.  

VA examination in March 1949 revealed residuals of a gunshot 
wound to the left hand including adherent and nonadherent 
scars, compound commuted fracture to the fourth metacarpal 
which was healed with absorption and sequestration and 
shortening of the finger, bony union of the fourth metacarpal 
and third metacarpal bones, healed fracture of the third 
metacarpal bone with deformity, limitation of flexion, 
limitation of extension, and mild left upper extremity muscle 
atrophy due to disuse.

In a March 1949 rating decision, the RO granted entitlement 
to service connection for the veteran's left hand disability 
and assigned a 20 percent disability rating.

In a May 1958 rating decision, the RO assigned a 30 percent 
disability rating for a through and through gunshot wound to 
the left hand effective from March 17, 1958.

During VA hospitalization from August 1968 to November 1968, 
the veteran reported that several days after he was wounded 
in July 1944, he noticed signs and symptoms of infection with 
swelling and exudation of foul-smelling sero-purulent 
material which lasted for approximately 3 months.  He stated 
that since then he had experienced recurrent vague pain of 
the left extremity, more pronounced in cold weather, and that 
9 days prior to admission he had noticed erythema and 
pruritus to the dorsal aspect of the left hand.  He stated 
that an abscess had developed which spontaneously burst and 
which had developed into an ulcer.  The final diagnoses 
included chronic ulcer of the left hand at the site of a 
gunshot wound scar and minimal osteoarthritis.  The examiner 
noted the veteran had a good result with antibiotic, 
palliative, and symptomatic management treatments.

VA hospital records dated from October 1969 to December 1969 
show the veteran was treated for chronic ulcer to the dorsum 
of the left hand.  

In a March 1970 rating decision, the RO granted entitlement 
to a temporary total disability rating from October 8, 1968, 
due to hospitalization and assigned a 30 percent rating from 
January 1, 1970.

VA examination in September 1970 included diagnoses of 
residuals of a through and through gunshot wound to the left 
hand, healed scars with skin graft, and healed ulcer.  It was 
noted the scar was tender.

In a November 1970 rating decision, the RO continued a 30 
percent disability rating for the veteran's service-connected 
residuals of a through and through gunshot wound to the left 
hand.  The RO also granted entitlement to service connection 
for a tender scar and assigned a 10 percent disability 
rating.

In October 1971, the RO received a copy of a private medical 
report which included diagnoses of antibiotic resistant 
osteomyelitis to the metacarpals residual of a gunshot wound, 
left forearm atrophy, left metacarpal ankylosis, and chronic 
ulcer to the posterior aspect of the left hand.  It was 
noted, in essence, that the veteran had been unable to do any 
form of manual work since his injury.

In a June 1972 decision, the Board denied entitlement to an 
increased rating for the residuals of a gunshot wound to the 
left hand.

The veteran underwent a VA examination in August 1972.  The 
diagnoses were residuals of a through and through gunshot 
wound to the left hand, healed scars, and a chronic non-
healing ulcer. 

VA hospital records dated from April 1973 to May 1973 
included a diagnosis of chronic ulcers to the dorsum of the 
left hand.  It was noted that physical examination revealed a 
3 by 3 centimeter ulcer with dirty ragged edges, smaller 
satellite ulcerations, and hyperpigmentation at the 
surrounding skin.  The veteran was treated with antibiotics, 
peripheral vasodilators, and daily dressings.  Laboratory 
studies were normal.  A skin biopsy revealed 
pseudoepitheliomatous hyperplasia.  During hospitalization 
the ulcers reduced in size gradually and the infection was 
controlled.  The wound eventually dried up and the veteran 
was discharged as temporarily improved.

In a July 1973 rating decision, the RO granted entitlement to 
a temporary total disability rating from April 4, 1973, due 
to hospitalization.  A 30 percent rating for the veteran's 
service-connected residuals of a through and through gunshot 
wound to the left hand was continued from June 1, 1973, and a 
10 percent disability rating was continued for a tender scar.

In an April 1974 rating decision, the RO granted entitlement 
to an increased 40 percent rating for the veteran's service-
connected residuals of a through and through gunshot wound to 
the left hand effective from January 9, 1974, and continued a 
10 percent disability rating for a tender scar.

By rating decision in August 1982, the RO reduced the 
veteran's service-connected residuals of a through and 
through gunshot wound to the left hand from 40 to 30 percent 
effective from November 1, 1982, and continued a 10 percent 
disability rating for a tender scar.  A combined service-
connected disability rating of 30 percent from November 1, 
1982, was assigned.

In a November 1984 rating decision, the Board denied 
entitlement to a rating in excess of 30 percent for the 
residuals of a gunshot wound to the left hand with favorable 
ankylosis of 4 digits.

An October 1986 private medical report from Dr. G.I.I. noted 
the veteran had very severe radiating pain up the left upper 
extremity, shoulder, and back.  It was also noted the veteran 
had been losing weight and had amenia.  The physician stated 
the veteran's signs and symptoms could be attributed to some 
nerve damage secondary to his gunshot wound.

VA examinations in March 1996 found peripheral neuropathy, 
healed scar to the dorsum of the left hand, residuals of 
gunshot wound and surgery to the left hand, and traumatic 
arthritis and disuse osteoporosis to the left hand and wrist.  
A June 1996 VA medical opinion noted the veteran's 
polyneuropathy was not related to his left hand injuries.

Private hospital records show the veteran was admitted in 
February 1997 with symptoms including an inability to talk, 
of gradual onset, with lethargy.  The diagnoses included 
pulmonary tuberculosis with pneumonia, cerebrovascular 
accident, and thrombosis.  

A death certificate shows the veteran died in April 1997 with 
an immediate cause of death of pneumonia secondary to 
pulmonary tuberculosis, an antecedent cause of death of 
cerebrovascular accident, and an underlying cause of death of 
marked anemia due to numbness and pain from a previous 
gunshot wound.  The certifying physician, Dr. G.I.I., noted 
he had not been attended the deceased veteran.

In July 1997, the appellant requested entitlement to VA 
dependency pension as the veteran's surviving widow.  

In August 1997, the RO received the appellant's VA Form 21-
534, Application for Dependency and Indemnity Compensation, 
Death Pension, and Accrued Benefits by a Surviving Spouse.  
The appellant claimed the veteran's cause of death was 
service connected.

In November 1997, the RO requested the appellant provide 
additional information in support of her claim.  The RO also 
requested the appellant have Dr. G.I.I. provide information 
as to the basis for the report that an underlying cause of 
the veteran's death as due to "marked anemia due to numbness 
and pain from previous gunshot wound." 

In January 1998, the appellant submitted documents in support 
of her claim, including a summary of the veteran's medical 
treatment, and noted Dr. G.I.I. was on terminal leave due to 
cerebrovascular disease.

In correspondence dated in January 1998, Dr. F.L.Y. noted Dr. 
G.I.I. was on terminal leave but that the diagnosis of marked 
anemia due to numbness and pain from previous gunshot wound 
had been a chronic finding by different physicians as 
indicated by certifications dated from 1983 to 1996.  It was 
noted that anemia may be considered one of the veteran's 
underlying causes of death.  The physician stated that 
sleeplessness in combination with irritability manifested by 
feelings of pain and numbness and feelings of 
"unacceptability" as to why the injury had not totally 
healed could one way or another decrease metabolism and the 
formation of red blood cells which could lead to a lowering 
of disease resistance of the body.

In June 1998, the RO requested physicians identified as the 
veteran's medical care providers submit copies of the 
veteran's clinical records.  The appellant was also notified 
that additional information had been requested from Drs. 
J.L., G.M., A.B.L., G.I., and A.C.  

In June 1998, the RO received correspondence indicating Dr. 
A.B.L. was deceased and received copies of medical 
certification statements signed by Dr. G.I.I. dated in 
September 1982, November 1982, March 1983, and January 1984.  
The RO also received a statement from Dr. A.C. noting the 
veteran had been treated in October 1995 for persistent 
numbness of the left upper extremity and body weakness with 
anemia and in August 1996 for pain in the left hand.

A June 1998 certification from the Records Officer of the 
Aklan Provincial Health Office noted records of the veteran's 
1958, 1962, and 1965 hospitalization could not provided due 
to flood damage.

In her notice of disagreement the appellant claimed, in 
essence, that the veteran's prolonged illness and suffering 
due to his gunshot wound was the main cause of his having 
developed anemia and tuberculosis.  In her substantive appeal 
the appellant reiterated her claim, summarized the veteran's 
medical treatment, and submitted duplicate copies of medical 
reports in support of her claim.  The appellant also claimed, 
in essence, that an August 1982 rating decision improperly 
reduced the veteran's 40 percent disability rating for the 
service-connected residuals of a through and through gunshot 
wound to the left hand because the rating was protected.

In January 2001 the Board requested a VA specialist's opinion 
as to the cause of the veteran's death.  The medical evidence 
of record was summarized and a medical advisory opinion was 
requested as to whether it was at least as likely as not that 
the veteran's residuals of a gunshot wound of the left hand 
with favorable ankylosis of 4 digits caused or contributed 
substantially or materially to his death.  

A March 2001 VA medical opinion noted the veteran's claims 
file had been reviewed and stated that while the veteran's 
service-injuries injuries were chronically disabling his 
stroke and terminal pneumonia were not felt to be related to 
those disorders.  The examiner noted that the veteran's 
hospital records included laboratory findings of hemoglobin 
of 10 gms% on February 28, 1997, which was considered to be a 
low value but not low enough to cause either stroke or 
decreased resistance to infection.  It was the examiner's 
opinion that the veteran's death at age 77 was due to his 
stroke and the complications that followed and that it was 
not likely that his residuals of a gunshot wound of the left 
hand with favorable ankylosis of 4 digits caused or 
contributed substantially or materially to his death.

In June 2001, the appellant submitted correspondence waiving 
additional RO consideration and submitted duplicate copies of 
documents in support of her claim.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000). 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 
38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability causally shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

In this case, the Board finds persuasive medical evidence 
demonstrates the veteran's cause of death was not incurred in 
or aggravated by active service and that a service-connected 
disability did not substantially or materially contribute to 
the cause of his death.  As this case turns on a medical 
question, only independent medical evidence may be considered 
to support Board findings.  The Board is not free to 
substitute its own judgment for that of an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, 
the Court has held that in determining whether evidence 
submitted is credible the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Although private medical opinions related the veteran's 
anemia to his service-connected left hand disability and the 
January 1998 opinion of Dr. F.L.Y. noted that anemia may be 
considered one of the underlying causes of the veteran's 
death, the Board finds the March 2001 VA medical expert's 
opinion is persuasive.  The Board notes the March 2001 
opinion was based upon a review of the veteran's claims file 
and was supported by reference to laboratory findings during 
the veteran's final period of hospitalization.  In contrast, 
the January 1998 private medical opinion merely noted that 
the veteran's service-connected disability could have caused 
decreased metabolism and formation of red blood cells which 
could lead to a lowering of disease resistance of the body.  
The Board notes the veteran's service-connected disability is 
not shown to have affected a vital organ.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
appellant's claim.

Nonservice-Connected Death Pension Claim

The governing statutory provisions of 38 U.S.C.A. § 1541 
provide that VA shall pay nonservice-connected death pension 
benefits to the surviving spouse of a veteran of a period of 
war who meets the service requirements of 38 U.S.C.A. 
§ 1521(j) (West 1991).  The term "veteran" is defined by 
law as a person who served in the active military, naval or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 1991); 38 C.F.R. § 3.1(d) (2000).

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 U.S.C.A. § 107 (West 1991); 
38 C.F.R. § 3.8(a) (2000).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation, but not for pension 
benefits.  38 C.F.R. § 3.8(c).

As a threshold matter, for the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) The evidence is a document issued by the 
service department; (2) The document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2000).

The Court has held that, "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, the Board notes that service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In this case, the record reflects that the service department 
has certified that the veteran had active service with the 
Commonwealth Army of the Philippines from November 1941 to 
April 1942, recognized guerilla service from July 1943 to 
May 1945, and Regular Philippine Army service from May 1945 
to June 1945.  The Board notes that statements and documents 
submitted by the appellant are not probative of active 
service for which VA pension benefits may be paid.  In fact, 
the appellant does not claim and the evidence does not 
demonstrate the veteran had service in the Regular Philippine 
Scouts for which pension benefits may be paid.  See 38 C.F.R. 
§ 3.8(a).

Inasmuch as the service department's verification of service 
is binding on VA, the Board concludes that the veteran did 
not have qualifying active service for purposes of 
entitlement to VA pension benefits.  Therefore, the 
appellant's claim for entitlement to VA nonservice-connected 
death pension benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a final matter, the Board notes that the proper course for 
the unsuccessful applicant who believes there is a reason to 
dispute the report of the service department or the contents 
of military records is to pursue such disagreement with the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  The appellant's proper remedy, if any, regarding 
service verification is an application to the Board for 
Correction of Military Records.  See Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

